t c memo united_states tax_court albert m kun petitioner v commissioner of internal revenue respondent docket no 16979-02l filed date albert m kun pro_se rebecca s duewer and paul r zamolo for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities 1all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts and the accompanying exhibits into our findings by this reference petitioner resided in san francisco california when he filed the petition petitioner timely filed tax returns for through but failed to pay the amounts shown as due on the returns on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for through on date petitioner mailed to respondent form request for a collection_due_process_hearing requesting a hearing with respect to all taxable years petitioner’s form stated i believe this bill is incorrect these taxes were never assessed i am requesting a minimum of days extension on date petitioner and petitioner’s representative hector vasquez attended a hearing with appeals officer serena wong at the hearing petitioner contended that respondent had not assessed the income_tax liabilities petitioner also submitted an offer-in-compromise of dollar_figure on the basis of doubt as to collectibility petitioner’s offer-in- compromise covered his income_tax liabilities for through which then exceeded dollar_figure in addition to form_656 offer_in_compromise petitioner submitted the following completed forms at the hearing form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses on the form 433-a petitioner indicated that he was an unmarried self-employed attorney and had total monthly income and expenses of dollar_figure and dollar_figure respectively on the form 433-b petitioner stated that he had total monthly business income and expenses of dollar_figure and dollar_figure respectively on date the appeals_office sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination the appeals_office determined the following all legal and procedural requirements for filing the notice_of_federal_tax_lien had been met petitioner’s income_tax liabilities were timely assessed and the assessments were properly based on established law policy and procedure petitioner’s offer-in-compromise was properly rejected because petitioner was noncompliant in the payment of both his income_tax liabilities and estimated_tax payments petitioner was capable of paying more than the amount offered no exceptional circumstances were present such that collection of the full liability will be detrimental to voluntary compliance and there was no evidence that a compromise would encourage future compliance and promote effective tax_administration petitioner declined to consider an installment_agreement the notice_of_federal_tax_lien filing balanced the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary on date petitioner filed a timely petition contesting respondent’s determination petitioner alleged that the internal_revenue_service abused its discretion in making the findings and conclusions it did and abused its discretion in rejecting petitioner’s offer_in_compromise opinion all property and rights to property of a taxpayer become subject_to a lien in favor of the united_states on the date a tax_liability is assessed against the taxpayer if the taxpayer fails to meet the commissioner’s demand for payment of the tax_liability sec_6321 and sec_6322 until a notice_of_federal_tax_lien is filed a lien is without validity and priority against certain persons such as judgment lien creditors of the taxpayer sec_6323 after the secretary files the notice_of_federal_tax_lien the secretary must provide the taxpayer with written notice of the filing informing the taxpayer of the right to request an administrative hearing on the matter sec_6320 b sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise sec_6330 additionally at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following the hearing the appeals_office is required to issue a notice_of_determination regarding the disputed notice_of_federal_tax_lien in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 the taxpayer may petition the tax_court or in limited cases a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews other administrative determinations regarding the notice_of_federal_tax_lien for abuse_of_discretion id in the present case petitioner has not received a notice_of_deficiency or otherwise had an opportunity to dispute his income_tax liabilities for through consequently petitioner’s underlying tax_liabilities are properly at issue and we review any challenge to the underlying tax_liabilities de novo see sec_6330 122_tc_1 a petitioner’s challenge to the underlying tax_liabilities in challenging the underlying tax_liabilities petitioner solely contends that the taxes in question were not due because they were never assessed petitioner does not allege any specific irregularity in the assessment procedure an appeals officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made 118_tc_162 schaper v commissioner tcmemo_2002_203 schroeder v commissioner tcmemo_2002_ after reviewing the computer transcripts of petitioner’s account appeals officer wong concluded that assessments for all years appear correct and based on established law policy and procedure the record contains no credible_evidence to contradict appeals officer wong’s conclusion accordingly we conclude that respondent properly assessed petitioner’s income_tax liabilities b petitioner’s challenge to respondent’s determination to proceed with the collection action copies of form_4340 petitioner asserts that at the hearing appeals officer wong should have made available to petitioner a copy of form_4340 certificate of assessments for each of the taxable years at issue and should have discussed the forms with him we disagree although sec_6203 provides that upon request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of the assessment sec_6330 does not require that the appeals officer give to the taxpayer a copy of the record of assessment at or before the hearing see nestor v commissioner supra pincite even if petitioner had requested copies of the forms appeals officer wong’s failure to give them to petitioner at the hearing is not an abuse of her discretion see id petitioner’s offer-in-compromise petitioner further asserts that it was an abuse_of_discretion for appeals officer wong to reject his offer-in- compromise according to petitioner appeals officer wong failed to apply internal_revenue_manual section for evaluating petitioner’s forms 433-a and 433-b and failed to make a finding of net_income for purposes of an installment_agreement in his filings with the court petitioner did not explain his contention regarding the internal_revenue_manual and offered no evidence in support of his position that appeals officer wong did not properly evaluate his collection information upon review of the record it is clear that appeals officer wong carefully considered petitioner’s collection information and on the basis of that information determined that petitioner’ sec_2there is no evidence and petitioner did not allege that he ever requested copies of the forms from the appeals officer at or before the hearing offer-in-compromise should be rejected for several reason sec_3 in addition to petitioner’s ability to pay in arguing that the rejection of his offer-in-compromise was an abuse_of_discretion petitioner also contends that appeals officer wong failed to make a finding of net_income for purposes of an installment_agreement petitioner has not directed us to and we are not aware of any such requirement for purposes of rejecting an offer-in-compromise moreover when appeals officer wong presented to petitioner the opportunity to consider an installment_agreement petitioner declined to do so appeals officer wong’s rejection of petitioner’s offer-in-compromise was not an abuse_of_discretion c conclusion we have considered the remaining arguments of both parties for results contrary to those discussed herein and to the extent not discussed above conclude those arguments are irrelevant moot or without merit we shall sustain respondent’ sec_3in addition to determining that the amount of petitioner’s offer-in-compromise was inadequate appeals officer wong rejected petitioner’s offer-in-compromise because petitioner had a 17-year history of noncompliance with the federal_income_tax laws had not paid his or federal_income_tax liability and had not made required estimated_tax payments as of the date of his hearing see londono v commissioner tcmemo_2003_99 taxpayer’s history of noncompliance was basis for rejecting offer-in-compromise 4in his posttrial memorandum of law petitioner argued that he was denied due process when this court granted respondent’s continued determination that the notice_of_federal_tax_lien filing was an appropriate enforcement action with respect to petitioner’s and income_tax liabilities to reflect the foregoing decision will be entered for respondent continued two motions to quash subpoenas and denied petitioner’s motion for a continuance but petitioner did not file any motion for reconsideration we decline to reconsider our rulings on the motions which were explained in detail on the record before trial
